Citation Nr: 0842177	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  01-07 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

 
THE ISSUES

1.	Entitlement to service connection for a skin disorder, 
including pruritus.

2.	Entitlement to a rating in excess of 10 percent for 
eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
November 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In February 2003, the veteran testified during a hearing at 
the RO before a Veterans Law Judge (VLJ).  A transcript of 
that hearing is of record.  In July 2003, the Board remanded 
the veteran's case to the RO for further evidentiary 
development.

In a January 2004 signed statement, the veteran raised a 
claim of entitlement to service connection for an anxiety 
disorder due to his service-connected skin disability.  This 
matter is referred to the RO for appropriate development and 
adjudication.

In an October 2008 letter, the Board advised the veteran that 
the VLJ who conducted his hearing was no longer employed at 
the Board and offered him the opportunity to testify at 
another hearing.  In a signed statement dated October 17, 
2008, the veteran indicated that he did not want another 
hearing in his case.  

Finally, in the Introduction to its July 2003 remand, the 
Board noted that during his hearing, the veteran raised a 
claim for a total rating based upon individual 
unemployability due to service connected disability (TDIU), 
and referred the matter to the RO for appropriate action.  
However, there is no indication that the RO has yet 
considered this claim.  As such, the veteran's claim for a 
TDIU is again referred to the RO for appropriate development 
and adjudication. 





FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran's pruritus is a symptom of 
his service-connected eczema (also diagnosed as 
dermatitis) and preponderates against a finding that he 
has another skin disorder, including pruritus, related 
to military service.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected eczema (also diagnosed as dermatitis) 
is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement; it 
essentially represents involvement of 0.1 percent of 
exposed areas (his eyes) and approximately 4 percent of 
his body, and it did not require systemic therapy for 
even 6 weeks or more in the past 12-month period.  Some 
topical medication was utilized over the years. 



CONCLUSIONS OF LAW

1.	A skin disorder, including pruritus, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.	The schedular criteria for a rating in excess of 10 
percent for eczema are not met.  38 U.S.C.A. § 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Code (DC) 7806 (2002), 
effective prior to August 30, 2002; 38 C.F.R. § 4.118, 
DC 7806 (2008), effective August 30, 2002.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the February 
2008 supplemental statement of the case (SSOC), the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess.  As set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in July, August, and December 2001, 
December 2003, February and October 2004, and in September 
2006, the RO informed the appellant of its duty to assist him 
in substantiating him claims under the VCAA and the effect of 
this duty upon him claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the July, August and 
December 2001, December 2003, February and October 2004, and 
September 2006 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's February 
2003 testimony that concerns the effect his skin disability 
has had on his employability and daily life although he also 
reported that other conditions affected his ability to work.  
Records obtained from the Social Security Administration 
(SSA) reflect that the SSA found the veteran unable to work 
and eligible for disability benefits due to an affective 
disorder.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the August 2001 statement of the case (SOC) and the 
February 2008 SSOC set forth the rating criteria applicable 
to the skin disability.  The veteran was accordingly made 
well aware of the requirements for increased ratings for this 
disability pursuant to the applicable rating criteria, and 
such action thus satisfies the third notification requirement 
of Vazquez-Flores.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA medical records and records 
considered by the SSA were obtained, the veteran was afforded 
VA examinations in November 1999 and July 2007, and he 
testified before a VLJ in February 2003.  In fact, in a 
February 2008 signed statement, he said he had no other 
information to submit.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran seeks service connection for a skin disorder, 
including pruritis.  During his February 2003 Board hearing, 
the veteran testified that he experienced constant itching 
with pruritus.  The record reflects that in April 1975, the 
RO granted service connection for atopic eczema.

The VA medical records included diagnoses of pruritis and, in 
an August 2001 written statement, a VA physician noted that 
the veteran had pruritus since 1970.

In July 2007, the veteran underwent a VA examination that was 
performed by the chief of dermatology at a VA medical center.  
This medical specialist initially stated that eczema and 
dermatitis were synonymous terms that may be used 
interchangeably.  The physician said that the veteran had one 
diagnosis: atopic dermatitis.  According to the VA examiner, 
"[p]ruritus (itching) is a typical symptom of atopic 
dermatitis, not a separate diagnosis."  Upon review of the 
veteran's medical records and clinical examination, the VA 
examiner diagnosed mild atopic dermatitis, for which service-
connection was in effect as "eczema".  The VA medical 
specialist reiterated that pruritus (itching) was a typical 
symptom of atopic dermatitis and should not be considered a 
separate diagnosis.  According to the VA dermatologist, no 
additional diagnosis was appropriate.  

The veteran has contended that service connection should be 
granted for a skin disorder, including pruritus.  The medical 
records reflect the veteran's repeated complaints of 
pruritus.  However, in July 2007, a VA dermatologist who 
examined the veteran said that eczema and dermatitis were 
synonymous terms that may be used interchangeably.  The VA 
examiner said that the veteran had one diagnosis: atopic 
dermatitis and that "[p]ruritus (itching) is a typical 
symptom of atopic dermatitis, not a separate diagnosis".  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a skin disorder, other than 
his service-connected eczema (dermatitis), has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed skin disorder, including pruritus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed skin disorder, including pruritus.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
service connection for a skin disorder, including pruritus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
skin disorder, including pruritus, is not warranted.




(CONTINUED ON NEXT PAGE)


III.	Increased Rating

A.	Factual Background

As noted, service connection for atopic eczema was granted by 
the RO in an April 1975 rating decision.  A noncompensable 
disability evaluation was awarded under DC 7806.

In September 1999, the RO received the veteran's current 
claim for an increased rating.  The March 2000 rating 
decision awarded a 10 percent rating for the veteran's 
service-connected residuals of eczema, from which the veteran 
appealed.

VA medical records and examination reports, dated from 
November 1998 to July 2007, are associated with the claims 
file.  The records dated from May 1999 reflect the veteran's 
repeated complaints of skin itching and intermittent 
eruptions that were treated with topical medications.   

When seen in the VA outpatient dermatology clinic in 
September 1999, the veteran complained of increased itchiness 
in his buttocks and was observed to have "stuckon" brown 
papules under his eyes.  The assessment was lichen simplex 
chronicus in the intergluteal fold, thought possibly to be 
secondary to pruritus ani.  Topical cream was prescribed and 
the veteran was advised to avoid spicy foods.

In October 1999, a VA medical record indicates that the 
veteran told an interviewer he had no chronic medical 
problems that interfered with his life. 

In November 1999, the veteran, who was 46 years old, 
underwent a VA dermatology examination.  According to the 
examination report, the veteran complained of itching in the 
folding areas of his skin since service that was diagnosed as 
eczema in the past.  He had wool sensitivity and denied any 
allergies, asthma, hay fever, family history of eczema, or 
history of childhood eczema.  He said sweating worsened his 
skin disability, and he currently received treatment at the 
VA outpatient dermatology clinic.  On examination, the 
veteran had increased skin markings of the antecubital and 
popiteal fossa.  There was xerosis of the skin and 
lichenified skin in the perianal area.  The diagnosis was 
atopic dermatitis. 

When seen in the VA outpatient dermatology clinic in December 
1999, the veteran had face-scatter papules, although his 
chest, back, abdomen, neck and upper extremities were clear.  
His lower extremities had dry skin.  The diagnosis was 
chronic dermatitis for which hydrocortisone cream was 
prescribed and he was advised to stop bathing.

January 2000 VA outpatient dermatology clinic records 
indicate that the veteran was seen for complaints of 
worsening dermatitis.  Excoriations and scaling on his back 
were noted; on his abdomen there was scaling with hyper 
pigmented macules, and his upper and lower extremities had 
increased markings and hyper pigmentation.  

In a February 2000 written statement, the veteran said his 
service-connected skin disability spread to many areas of his 
body.

When seen in August 2000, the VA medical records indicate 
that a dermatologist diagnosed pruritus ani and suspected a 
neurotic component, and atopic dermatitis under control.  
Another dermatologist also suspected the pruritus ani to be 
of a neuropsychiatric origin.  

During 2001 and 2002, the veteran continued to be treated in 
the VA outpatient dermatology clinic for complaints 
associated with dermatitis and pruritus that were treated 
with topical medications.

During his February 2003 Board hearing, the veteran 
complained of persistent itching and burning in his genital 
area with redness.  He said he scratched the area until it 
bled then it turned black and developed a hard scab (see 
hearing transcript at page 4).  He said his skin condition 
affected his ability to work (Id. at pages 5 and 6).  The 
veteran said he was advised by a VA employment counselor that 
he was unable to "do this kind of work because of [his] skin 
condition" (Id. at 5) but "other things" affected his 
ability to work (Id. at 8).  He said that one position he 
could not take involved work in a dusty area and he was 
unable to work in construction areas.  Warm weather also 
affected his skin.  He indicated that his skin disability 
affected his marital relationship and his wife was 
uncomfortable being near him (Id. at 7).  He received a 
clothing allowance from VA due to his skin disability. 

In her February 2003 signed statement, the veteran's wife 
reported that his skin rash erupted on his upper and lower 
extremities and rectal area.  She said he scratched the areas 
until they bled, she feared he had a contagious disease, and 
the skin disability affected their marital life.

When hospitalized by VA in September 2003 for treatment of 
another disorder, the veteran complained of an intermittent 
itch over his entire body.  His face and neck were clear and 
left upper extremity wrist area had a hyper pigmented 
lichenified patch.  The right and left lower 
extremities/calves had round hyper pigmented patches.  Lichen 
simplex chronicus was noted as well as xerosis and 
generalized pruritus.

In October 2003, VA medical records indicate that the veteran 
was treated for chronic eczema, atopic dermatitis, and severe 
constant pruritus.

When seen in the VA dermatology outpatient clinic in November 
2006, the veteran reported that he was doing well.  In May 
2007, his skin condition was described as fairly well-
controlled and it was noted that his legs looked worse.

According to the July 2007 VA dermatological examination 
report, the veteran gave a history of having a rash that 
involved his forearms, antecubital fossae, volar wrists and 
proximal palms, popiteal fossae, lateral aspects of the neck, 
and buttocks (including the gluteal cleft).  The rash spared 
his face, scalp, upper arms and shoulders, trunk, anterior 
lower extremities, and his feet.  At time, the rash itched 
intensely or had a burning sensation and he scratched until 
it bled.  The veteran sought VA and non-VA medical treatment 
for his intermittent skin disorder, that the examiner said 
was typical of atopic dermatitis.  Most treatments were 
topically applied corticosteroid creams, moisturizers and, 
occasionally, antihistamines, for itching.  The veteran 
denied systemic symtoms (fevers/chills, weight loss, etc.).  
He was last seen in the VA outpatient dermatology clinic in 
May 2007 and it was noted that his disorder was fairly well 
controlled with prescribed topical creams.

On examination, the veteran was observed to scratch in 
various locations throughout the interview.  His scalp, 
sclera, mouth, and upper extremities were clear.  On his 
face, there was hyper pigmentation surrounding his eyes with 
mild lichenification.  His neck had mild hyper pigmentation.  
There was mild xerosis on his abdomen, chest, and back.  
Lower extremity hyper pigmentation in the anticubial fossae 
was noted; and, in the anal area, there was hyper 
pigmentation and lichenification.  There were no ulcerations, 
crusting erythema, pustules, vesicles, and exudate.  The VA 
examiner said that, of exposed areas, only the eyes were 
involved, representing about 0.1 percent of the body surface.  
Lesions were present over about 4 percent of the veteran's 
entire body.  There was no significant scarring and the rash 
was not disfiguring or repugnant.  

Further, the VA dermatologist said the veteran had one 
diagnosis: mild atopic dermatitis, for which service-
connection was in effect as "eczema" and pruritus, was a 
typical symptom of atopic dermatitis.  The examiner said no 
additional diagnosis was appropriate.  The VA examiner 
further commented that the veteran's disease was well-
controlled and that his clinical course of remissions and 
exacerbations was typical.  According to the VA 
dermatologist, the veteran's subjective complaints of 
pruritus were disproportionate to the physician's objective 
findings of the extent of the veteran's skin disability.  The 
VA examiner said that "[w]hen there is an incongruity 
between objective findings and subjective complaints, 
psychosomatic factors should be considered".  It was further 
noted that the veteran did not received immunosuppressive or 
systemic therapy, nor were they warranted.  The VA examiner 
explained that no photographs were indicated, as skin 
findings were minimal and not disfiguring. 

B.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected eczema warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2008).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).

In the March 2008 SSOC, the RO considered the veteran's claim 
under the new regulations.  He was afforded an opportunity to 
comment on the RO's action, and did not choose to do so.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, supra.

Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder was exceptionally repugnant.  38 C.F.R. § 4.118, DC 
7806 (2002), effective prior to August 30, 2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2008).

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806, effective 
August 30, 2002.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck due to the service-connected eczema.  Although, 
in February 2000, he argued that his skin disability was all 
over his body, in July 2007, the VA examiner specifically 
noted the absence of any significant scarring. Thus, there is 
no objective medical evidence to support any assertion of 
scarring due to the service-connected skin disability.  
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disability under Diagnostic Code 7806 
for ratings of dermatitis.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that concerned the 
evaluation of a service-connected disorder that fluctuated in 
its degree of disability, that is, a skin disorder that had 
"active and inactive stages" or was subject to remission and 
recurrence.  See Ardison v. Brown, 6 Vet. App. at 408; see 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.").  Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  See 
Bowers; Ardison.

Considering the old rating criteria, effective prior to 
August 30, 2002, the Board notes that the medical evidence 
does not show that the service-connected eczema was 
manifested by exudation or itching constantly, extensive 
lesions, or marked disfigurement.  When examined by VA in 
November 1999, the veteran complained of itching in the 
folding areas of his skin.  At that time, the VA examiner 
reported findings of increased skin markings of the 
antecubital and popiteal fossa with xerosis of the skin and 
lichenified skin in the perianal area, diagnosed as atopic 
dermatitis.  

Further, VA outpatient records, dated in August 2000 reflect 
the veteran's repeated complaints of itching.  Examination 
revealed pruritus ani, that the examining dermatologists 
suspected to be of a neuropsychiatric origin, and atopic 
dermatitis, for which topical cream was recommended.  The 
veteran continued to be seen for complaints of itching 
variously diagnosed as eczema, atopic dermatitis, and severe 
constant pruritus, for which topical medications were 
prescribed.  However, when seen in November 2006, the veteran 
reported that he was doing well and, in May 2007, a VA 
outpatient record reflects that a dermatologist reported that 
the veteran's atopic dermatitis was fairly well controlled 
although the veteran's legs looked worse, and topical 
medication was prescribed.

When examined by VA in July 2007, hyper pigmentation around 
the eyes with mild lichenification was noted, with mild hyper 
pigmentation of the neck and lower extremities, and mild 
xerosis on the abdomen, chest and back.  None of the 
objective and probative medical evidence of record reflects 
ulceration, extensive lesions, or systematic or nervous 
manifestations and or that the disability was exceptionally 
repugnant.  Therefore, a rating in excess of 10 percent under 
the "old" DC 7806 criteria is not warranted for the period in 
question.

Nor is a rating in excess of 10 percent warranted under the 
current regulations. When examined by VA in July 2007, the 
examiner specifically reported that the veteran's mild atopic 
dermatitis involved 0.1 percent of the exposed areas of the 
body surface (the eyes) and 4 percent of the entire body and 
required only topical treatment over the past 12 months, with 
no disfigurement or scarring noted on exam and no nervous or 
systemic manifestations.  

Additionally, the July 2007 VA examiner described the skin 
findings as minimal and not disfiguring.  This VA 
dermatologist further commented that the veteran's subjective 
complaints of pruritus were disproportionate to the doctor's 
objective findings of the extent of the veteran's skin 
disability.  According to this VA medical specialist, 
"[w]hen there is an incongruity between objective findings 
and subjective complaints, psychosomatic factors should be 
considered".  This is entirely consistent with the opinion 
rendered in August 2000 by VA outpatient clinic 
dermatologists.

Therefore, the preponderance of the objective medical 
evidence of record demonstrates that the veteran does not 
meet the criteria for a rating in excess of 10 percent for 
his service-connected eczema, under either the old or the 
current rating criteria.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

Finally, at no point does the record present evidence 
sufficient to invoke the procedures for the assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board notes 
that the veteran's skin disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the 10 percent rating assigned herein) when 
all the evidence of record is considered for the period in 
question. There also is no objective evidence that the 
disability warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a skin disorder, including pruritus, 
is denied.

A rating in excess of 10 percent for eczema is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


